Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 3-5, 8-13, 16 are objected to because of the following informalities: 
	Claim 3, line 3, “ ‘stop wireless charging” should –‘stop wireless charging’—
	Claim 4, line 2, “a low frequency magnetic field (LF) signal” should be – a low frequency (LF) magnetic field signal--
	Claim 5, line 2, “positioning, pairing, and alignment check” should be –the positioning, the pairing and the alignment check—
	Claim 8, line 4, “one LPE transmitter” should be – one low power excitation (LPE) transmitter—
	Claim 9, line 5-6, claim 9, line 2, “the supply device” should be – the external supply device—
	Claim 10, line 2, “the supply device” should be – the external supply device—
Claim 11, line 3, “‘stop wireless charging” should –‘stop wireless charging’—
Claim 12, line 2, “a low frequency magnetic field (LF) signal” should be – a low frequency (LF) magnetic field signal--
Claim 13, line 2, “positioning, pairing, and alignment check” should be –the positioning, the pairing and the alignment check—
Claim 16, line 2, “one LF transmitter” should be – one low frequency (LF) transmitter--
Claim 16, line 3, “one LPE receiver” should be – one low power excitation (LPE) receiver—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a primary device configured to receive” in claim 6, line 4, and “a secondary device configured to convert “in claim 14, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 4-5, 8, 12-13, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low power” of “low power excitation in claim 4, 8, 12, 16 is a relative term which renders the claim indefinite. The term “low power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purpose, the term” low power” has been interpreted as any level of power.
Regard to claims 5, and 13, they are rejected because they depend on either claim 4 or claim 12.
(Note: the term “low frequency” in claim 4, 8, 12, 16 is interpreted as frequency of “ 3KHz to 300 KHz “ based on para [0083] of applicant’s specification.)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) 1,2, 9, 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US 20170164179 A1) 
With regard to claim 1, Jeon teaches a wireless power transfer device for supplying energy to an electric vehicle through an electric vehicle (EV) device in the electric vehicle, comprising:
a supply power circuit (power source includes GA coil, power/frequency conversion unit and GA controller [0047]) configured to form a magnetic flux from source power and supply the energy to the EV device (EV)[0044] through the magnetic flux (wireless power transfer performed via a magnetic coupling between two coils, [0075]);
a supply device communication controller (SECC) (e.g., 20, Fig. 8) configured to communicate with the EV device (communicate through 21, Fig. 8) ( also see [0145] EVCC 10 comprises antenna to communicate with SECC 20); and
a supply wireless power transfer communication controller (WPTCC) ( e.g., 221, Fig. 8) configured to perform a peer-to-peer signal (P2PS) communication with the EV device ( see 227, 225 is communicated through p2ps, Fig. 8) , under an operation of the SECC( e.g., 20, Fig. 8), to transmit and receive data required for positioning, pairing, and alignment check and operate the supply power circuit ([0147]) pairing, alignment, fine alignment, EV charging ( map to operate the supply power circuit), also see Fig. 8, 221 control the p2ps operation), etc. through peer-to-peer signaling (P2PS), also see [0066] alignment related to positioning).
With regard to claim 2, Jeon teaches all the limitations of claim 1, Jeon further teaches wherein the SECC is configured to perform a communication with the EV device in an application layer ([0073] messages, such as a low layer protocol setup with SECC, uses an application layer association).
With regard to claim 9, Jeon teaches a wireless power transfer device installed in an electric vehicle for receiving energy from an external supply device to charge an energy storage device[0003] charging a battery of an electric vehicle) , comprising:
an electric vehicle (EV) power circuit (VA coils, [0046] and [0048] An assembly on the vehicle consisting of the VA Coil, rectifier/power conversion unit and VA controller as well as the wiring to the vehicle batteries and between each unit, filtering circuits, housing(s), etc., necessary to function as the vehicle part of a wireless power charging system. configured to receive the energy from the supply device through a magnetic flux ([0046] magnetic coupling between two coils) to convert to electrical power and charge the energy storage device ( battery, [0003]);
an EV communication controller (EVCC) (e.g., EVCC, Fig. 8) configured to communicate with the supply device (communicate through 128, Fig. 8) ; and
an EV wireless power transfer communication controller (WPTCC)  ( e.g., SDCC, Fig. 8) ([0144] (SDCC) of the EV, and may be implemented as a single hardware component with the SDCC)configured to perform a peer-to-peer signal (P2PS) communication ( see p2ps, fig. 8) with the supply device, under an operation of the EVCC, to transmit and receive data required for positioning, pairing, and alignment check and control the EV power circuit (the EVSE and the EV may perform communications for PD discovery, pairing, alignment, fine alignment, EV charging, etc. through peer-to-peer signaling (P2PS)[0147])
With regard to claim 10, Jeon teaches all the limitations of claim 9, and further teaches the EVCC is configured to perform a communication with the supply device in an application layer ([0074] EVCC use the application layer to communicate).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170164179 A1)  in view of Chang (KR101399958B1)
With regard to claim 3, Jeon teaches all the limitations of claim 2, and further teaches operations performed in the supply power circuit and operated by the supply WPTCC include: ‘start wireless charging’, and ‘stop wireless charging ([0068] communication about start and terminate the process of WPT).
Jeon does not teach ‘turning on’, ‘turning off’, ‘entering sleep mode,’  ‘wake up from sleep mode’
However, Chang teaches ‘turning on’, ‘turning off’, (supplying and cut off, para 3, page 2 of translation) ‘entering sleep mode ([0039] sleep mode’  ‘wake up from sleep mode [0039] wake up)’
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon, to include the operation of turning on’, ‘turning off’, ‘entering sleep mode,’  ‘wake up from sleep mode’, as taught by Chang, to prevent unnecessary wasted power by continuously supplying the power from the solid state charger even when charging is completed([0003] and page 2, para 2 of translation)
With regard to claim 4, the combination of Jeon and Chang teaches all the limitations of claim 3 , Jeon further teaches the P2PS communication with the EV device is performed using at least one of a low frequency magnetic field (LF) signal and a low power excitation (LPE) signal ( [0070]  low power excitation) ( Note: the term “ low frequency” is interpreted as “ 3KHz to 300 KHz “ based on para [0083] of applicant’s specification , the term “ low power” is interpreted as any power level based on 112(b) rejection above)
With regard to claim 5, the combination of Jeon and Chang teaches all the limitations of claim 4 and Jeon further teaches wherein the supply WPTCC ( e.g., 221, Fig. 8) is configured to receive commands related to positioning, pairing, and alignment check from the SECC ( e.g., 20, Fig. 8)  to perform the P2PS communication in response to the commands ( SECC may control movement for EV charging, fine alignment, pairing, initiation of charging, charging control, monitoring of charging, termination of charging, etc. through communications with the EVCC [0159], also see [0066] alignment related to positioning , see Fig. 8, SECC 20 control the P2PS communication of PDCC 221 with the EVCC)
With regard to claim 6, the combination of Jeon and Chang teaches all the limitations of claim 3 and Jeon further teaches wherein the supply power circuit includes:
a supply power electronics circuit configured to convert a frequency and level of the supply power ( power/frequency conversion[0047]) and cause a resonance to occur(GA coil, [0047]); and a primary device (GA coil, [0047]) configured to receive a converted power signal from the supply power electronics circuit ( see Fig. 1 of Chang converter 12 connected to the transmitter coil) and form the magnetic flux[0046] magnetic coupling between GA coil and VA coil, [0046]) ( The element “ primary device” is interpreted under 35 U.S.C. 112(f) as “ transmitter coil” based on [0072] of applicant’s specification), 
wherein the supply WPTCC (GA controller [0047] which can be a part of WPTCC) directly operates the supply power electronics circuit (GA controller control the coil and conversion unit to function as a power source [0047])  
With regard to claim 7, the combination of  Jeon and Chang teaches all the limitation of claim 1, and Jeon further teaches wherein the SECC and the supply WPTCC separately includes a first ( e.g., SECC, Fig. 8)  and a second processors (e.g., PDCC, Fig. 8 [0030] control part includes a processor,  and SECC and PDCC each can be a control part, [0144] Here, the SECC 20 and the PDCC may be implemented as a single hardware component.) , respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use separate processor for SECC and supply WPTCC, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the using of separate processor for SECC and supply WPTCC simplifies the complexity of design and reduces the connection, but not functionality of the design remain the same.

7. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170164179 A1)  and Chang (KR101399958B1) in further view of Seong (US20180241258A1)
With regard to claim 8, the combination of Jeon and Chang teaches all the limitations of claim 7, Jeon further teaches the supply WPTCC includes:
at least one receiver (e.g., 227, Fig. 8) configured to receive an LF signal (signal from 126, Fig. 8) from the EV device;
at least one LPE transmitter (e.g., 225, Fig. 8) configured to transmit an LPE signal to the EV device([0070] : LPE means a technique of activating the primary device for the fine positioning ad pairing so that the EV can detect the primary device, and vice versa.) the term “ low power” in “LPE ( low power excitation) is interpreted as any power level based on 112(b) rejection above);
the second processor (processor of PDCC, Fig. 8[0030] ([0030] control part includes a processor and a memory and PDCC can be a control part); and
a memory ([0030] control part includes a processor and a memory and PDCC can be a control part) configured to store at least one instruction executable by the second processor([0030] The memory is configured to store program instructions, and the processor is specifically programmed to execute the program instructions to perform one or more processes,)
wherein the at least one instruction includes:
an instruction for interfacing communications with the SECC;
an instruction for receiving the LF signal through the at least one LF receiver and transmitting the LPE signal through the at least one LPE transmitter ( PDCC control the receiver 227 and LPE transmitter 225,  Fig. 8) ; and
an instruction for operating the supply power circuit 
Jeon does not teach about at least one LF receiver configured to receive an LF signal to the supply device.
Seong teaches about at least one LF receiver (e.g., 230, Fig. 10 configured to receive an LF signal ( output of 21, Fig. 10) to the supply device ( see [0128). The ferrite rod antenna may refer to an antenna using low frequencies. Here, the low-frequency may mean a low-frequency (LF) band using a band of 30 to 300 kHz, also see [0162]  Fig. 10 shows a magnetic field detection apparatus connected to GA and [0066] GA as the power source) ( Note: the term “ low frequency” is interpreted as  frequency of “ 3KHz to 300 KHz “ based on para [0083] of applicant’s specification)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7, to configure at least one LE receiver to receiver an LF signal to the supply device, as taught by Seong, in order to use a unique frequency or unique magnetic field that is different to other operation [0178] and generate less interference with other operation, and improve the performance of the transmission.

7.  Claims 11-13, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170164179 A1)  in view of Joye (US20180123401A1)
With regard to claim 11, Jeon teaches all the limitations of claim 10, Jeon further teaches wherein operations performed in the EV power circuit and operated by the EV WPTCC includes: ‘ ‘start wireless charging’, and ‘stop wireless charging ([0068] EV exchange communication to initiate and terminal wireless charging)
Jeon does not teach operations performed in EV power circuit and operated by the EV WPTCC includes turning on’, ‘turning off ‘entering sleep mode’, ‘wake up from sleep mode’,
However, Joye teaches operations performed in EV power circuit and operated by the EV WPTCC includes turning on’(switch on, [0035] also see [0172] switch on), ‘turning off ( switch -off state of the device that receive wireless power, [0033]’ or switch off the receiver controller [0166], ‘entering sleep mode’[0166] switch to a sleep state[0166], ‘wake up from sleep mode ( exit the sleep or wake-up, [0166])’,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon, to operations performed in EV power circuit and operated by the EV WPTCC includes turning on’, ‘turning off ‘entering sleep mode’, ‘wake up from sleep mode’, as taught by Joye. To avoid waste of power and potentional heating of unintended object through turn off the device[0034] of Joye while turn on if it is needed by user [0035]  In addition,  the sleep mode provides improved support for applications allows for a low complexity and typically reliable approach of the power receiver controlling when power is provided. This approach may further allow a very quick response when the power receiver requires power.([0041] of Joye)
With regard to claim 12, the combination of Jeon and Jeoy teaches all the limitations of claim 11 Jeon further teaches the P2PS communication with the supply device is performed using at least one of a low frequency magnetic field (LF) signal and a low power excitation (LPE) signal. ([0070] Low power excitation (LPE)’: LPE means a technique of activating the primary device for the fine positioning ad pairing so that the EV can detect the primary device) ( Note: the term “ low frequency” is interpreted as “ 3KHz to 300 KHz “ based on para [0083] of applicant’s specification , the term “ low power” is interpreted as any power level based on 112(b) rejection above)
With regard to claim 13, the combination of Jeon and Jeoy teaches all the limitations of claim 12 Jeon further teaches the EV WPTCC (SDCC, Fig. 8) is configured to receive commands related to positioning, pairing, and alignment check from the EVCC ( EVCC. Fig. 8) to perform the P2PS communication in response to the commands( circuit (the EVSE and the EV may perform communications for PD discovery, pairing, alignment, fine alignment, EV charging, etc. through peer-to-peer signaling (P2PS)[0147])
With regard to claim 15, the combination of Jeon, Jeoy teaches all the limitations of claim 11, Jeon further teaches wherein the EVCC and the EV WPTCC separately includes a first and a second processor ( EVCC 10 a may include a secondary device communication controller (SDCC) of the EV, and may be implemented as a single hardware component with the SDCC[0144],  and also see [0030] the term “control part” may refer to a hardware device that includes a memory and a processor) respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use separate processor for EVCC and EV WPTCC, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the using of separate processor for EVCC and EV WPTCC simplifies the complexity of design and reduce the connection, but not functionality of the design remain the same.

9. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170164179 A1) and Joye (US20180123401A1) in further view of Lee(US20160181856A1)
With regard to claim 14, the combination of Jeon and Jeoy teaches all the limitations of claim 11, Jeon further teaches wherein the EV power circuit includes: a secondary device (VA coil, [0048]) configured to convert the magnetic flux to an induction power signal( coil can convert the magnetic field into induction power signa, see [0075] magnetic inductive coupling); and an EV power electronics circuit ([0048] rectifier/power conversion unit) configured to convert a level of the induction power signal and rectify a level-converted signal ( output of rectifier goes to battery, [0048]to charge the energy storage device( battery [0048]), The element “ secondary device” is interpreted under 35 U.S.C. 112(f) as “ receiver coil” based on [0075] of applicant’s specification
Jeon does not teach wherein the EV WPTCC directly operates the EV power electronics circuit.
Lee teaches the EV WPTCC (252, 253, 256, Fig. 3 [0005] charging used for electric cars ) directly operates the EV power electronics circuit ( 254, 255, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11, to  configure the EV WPTCC to directly operate the EV power electronics circuit, as taught by Lee, in order to use the received information from the PTU to control the  operation of power electronics circuit in the receiver ( enable or disable charge function through 256)([0101] of lee) and through readjusted information ( through communicated information from transmitter) to improve the power transfer efficiency [0047] of Lee).

10.  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170164179 A1)  and Joye (US20180123401A1) in further view of Seong (US20180241258A1)
With regard to claim 16, the combination of Jeon and Joye teaches all of the limitations of claim 15, Jeon further teaches the EV WPTCC includes:
at least one transmitter (e.g., 126, Fig. 8)  configured to transmit an signal to the supply device (charging station, [abstract] SECC 20 of Fig. 8 is in the charging station);
at least one LPE receiver(e.g., 124, Fig. 8) configured to receive an LPE signal from the supply device([0070] EV receives LPE signal from the primary device, also see [0050] primary device act as source of the power to be transferred) the term “ low power” in “LPE ( low power excitation) is interpreted as any power level based on 112(b) rejection above);
the second processor (SDCC, Fig. 8) ; and
a memory ( [0030] the term “control part” may refer to a hardware device that includes a memory and a processor and SDCC is a control part)configured to store at least one instruction executable by the second processor,
wherein the at least one instruction includes:
an instruction for interfacing communications with the EVCC;
an instruction for transmitting the signal through the at least one transmitter and receiving the LPE signal through the at least one LPE receiver (SDCC control the communication of 126 and 124, Fig. 8); and an instruction for controlling the EV power circuit.
	Jeon does not teach about at least one LF transmitter configured to transmit an LF signal to the supply device.
Seong teaches about at least one LF transmitter (e.g., 130, Fig. 9) configured to transmit an LF signal (output of 11, Fig. 9) to the supply device (GA assemble, see Fig. 9 and Fig. 10, Fig. 9 attached to VA /vehicle assemble, Fig. 10 attached to GA/ ground assemble that provides power, and LF signal transmitted by 130 &11  is detected by 230/21) see [0128] The ferrite rod antenna may refer to an antenna using low frequencies. Here, the low-frequency may mean a low-frequency (LF) band using a band of 30 to 300 kHz) ,also see [0156] Fig. 9 describes a alignment apparatus connected to vehicle assemble/receiver [0162] Fig. 10 describes a magnetic field detection apparatus connected to GA) (Note: the term “low frequency” is interpreted as “3KHz to 300 KHz “based on para [0083] of applicant’s specification)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to configure at least one LF transmitter to transmit an LF signal to the supply device, as taught by Seong, in order to output a unique frequency or unique magnetic field that is different to other operation [0178] and less interference with other operation, and improve the performance of the transmission.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim ( US20180001776A1) teaches that An in-cable control box (ICCB) mounted on an electric vehicle (EV) charging cable, which performs conductive charging for an EV as connected to a power outlet and an inlet of the EV, includes at least one processor, a first communication module, a second communication module, and a memory storing instructions executed by the at least one processor.
Rodine (US 20170024552 A1) teaches An electric vehicle supply equipment (EVSE) receives, from an electric vehicle (EV) connected to the EVSE, one or more electric vehicle (EV) operator-specific parameters that are specific to an EV operation
Jang (US20180009325A1) teaches An EV charging control apparatus may include a controller receiving a charging approval message for an EV from a charging management server, starting a charging to the EV in response to the charging approval message, measuring and accumulating an amount of energy charged to the EV, recognizing a charging termination operation from a user of the EV or the EV, and deriving charging information based on the amount of energy charged in response to the charging termination operation,
McKernan (US20180212434A1) teaches about sleep mode and wake up in wireless power receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836